Name: Commission Regulation (EEC) No 3631/81 of 17 December 1981 amending Regulation 225/67/EEC on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/20 Official Journal of the European Communities 18 . 12. 81 COMMISSION REGULATION (EEC) No 3631 /81 of 17 December 1981 amending Regulation 225/67/EEC on detailed rules for determining the world market price for oil seeds THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, Regulation No 225/67/EEC is hereby amended as follows : 1 . Article 5 is replaced by the following :Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), 'Article 5 Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the fron ­ tier crossing point (3), as last amended by Regulation (EEC) No 1779/81 (4), and in particular Article 7 thereof. Where the provisions of Article 2 of Regulation No 115/67/EEC are applied, the following quantities and costs shall be used : (a) for colza and rape seed, 39 kilograms of oil , 56 kilograms of oil-cake and 3*9 ECU ; (b) for husked sunflower seed, 38 kilograms of oil , 43 kilograms of oil-cake and 4-6 ECU ; (c) for unhusked sunflower seed, 38 kilograms of oil , 59 kilograms of oil-cake and 4-4 ECU.' 2. The second indent of Article 8 ( 1 ) is replaced by the following : '  the price for the following quantities of oil and oil-cake determined in accordance with Article 6 : (a) for colza and rape seed, 39 kilograms of oil and 56 kilograms of oil-cake ; (b) for husked sunflower seed, 38 kilograms of oil and 43 kilograms of oil-cake ; (c) for unhusked sunflower seed, 38 kilograms of oil and 59 kilograms of oil-cake.' Whereas Commission Regulation No 225/67/EEC (% as last amended by Regulation (EEC) No 1744/80 (*), laid down detailed rules for determining the world market price for oil seeds ; whereas that Regulation makes provision for recording prices for sunflower seed oil and oil-cake ; whereas, where Article 2 of Regulation No 115/67/EEC is applied, the prices for seed are to be calculated on the basis of the prices for oil and oil-cake from husked seed ; whereas in prac ­ tice, prices recorded on the market may cover oil-cake from husked or unhusked seeds ; whereas Regulation 225/67/EEC should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 2 (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (J) OJ No L 360 , 31 . 12. 1980, p. 16 . H OJ No L 111 , 10 . 6 . 1967, p. 2196/67. O OJ No L 176, 1 . 7 . 1981 , p. 5 . I s) OJ No L 136, 30 . 6 . 1967, p. 2919/67. ( «) OJ No L 171 , 4. 7 . 1980 , p. 12 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 18 . 12. 81 Official Journal of the European Communities No L 363/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1981 . For the Commission Poul DALSAGER Member of the Commission